Citation Nr: 0721460	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome 
to include as secondary to service-connected hearing loss and 
tinnitus.  

2.  Entitlement to service connection for a psychiatric 
disorder to include as secondary to service-connected hearing 
loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION


The veteran had active service from February 1960 to April 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2007, the Board remanded this case.  


FINDINGS OF FACT

1.  Meniere's disease is not due to disease or injury during 
service and is not related to service-connected hearing loss 
and tinnitus.

2.  The veteran does not have a psychiatric disorder, 
variously diagnosed as dysthymic disorder, anxiety disorder, 
and major depressive disorder, which is due to disease or 
injury during service or which is related to service-
connected hearing loss and/or tinnitus.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by the service-connected hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  A psychiatric disorder was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by the service-connected hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2004 satisfied the duty to notify 
provisions.  Thereafter, additional notification was sent in 
February 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
scheduled for several VA examinations, but did not report to 
those examinations.  Consequently, multiple VA medical 
opinions were obtained.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In May 2007, the veteran was informed of information  
regarding the appropriate disability rating or effective date 
to be assigned .  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

There are no complaints, findings, treatment, or diagnosis of 
any psychiatric disease or injury during service.  Meniere's 
disease was not diagnosed during service.  In February 1962, 
the veteran underwent a separation examination.  On his 
Report of Medical History, the veteran denied dizziness or 
fainting spells; ear trouble; frequent trouble sleeping; 
frequent or terrifying nightmares; depression or excessive 
worry; loss of memory or amnesia; or nervous trouble of any 
sort.  Physical examination of the psychiatric system and of 
the ears/eardrums was normal.  

In August 2003, C.A.F., M.C.D., opined that the veteran had 
high frequency sensorineural hearing loss and tinnitus which 
were related to service.  There was no diagnosis made of 
Meniere's disease.  

In June 2004, M.C. and B.B., Counseling Psychologists, 
diagnosed the veteran as having dysthymic disorder and 
anxiety disorder, not otherwise specified.  They opined that 
the veteran's severe depression was an outgrowth of the 
hearing loss he developed as a result of working around loud 
Army vehicles in the motor pool during service.  Other than 
noting that the veteran reported that he incurred hearing 
loss, did some drinking, and eventually developed an 
"abusive classification," the reason for the etiological 
connection was not explained.  It was noted that the veteran 
also had tinnitus, knee surgery, total knee replacement, 
colonectomy, open-heart surgery, cardiac stent, two prostate 
cancer surgeries, spine surgery, and a steel plate in his 
spine, as included in the veteran's pertinent medical 
history.  

Also, in June 2004, T.S.N., M.D., an Ears, Nose, and Throat 
physician, diagnosed the veteran has having Meniere's 
syndrome, probably right-sided, as well as sensorineural 
hearing loss bilaterally with secondary tinnitus and inner 
ear abnormalities which were likely noise-induced.  The 
veteran reported that he had recurrent dizzy spells, a loss 
of balance, and a feeling of motion or spinning as well as a 
staggering gait.  In another report by this physician dated 
on the same date, the physician opined that the veteran had 
right-sided Meniere's syndrome which was likely the result of 
past acoustic trauma.  The veteran's hearing loss and 
tinnitus were noted to be secondary to Meniere's syndrome and 
acoustic trauma.  It was further noted that the veteran had 
noise exposure during service and noise exposure after 
service, although ear protection was used after service.  

In November 2004, the veteran underwent a VA audiology 
consultation.  Dr. N.'s report was referenced.  Examination 
yielded a diagnosis of sensorineural hearing loss.  The 
examiner stated that there was no evidence of "ME 
pathology."

In February 2005, a VA psychiatric opinion was obtained.  The 
claims file was reviewed.  The veteran's past medical history 
was reviewed.  It was noted that the veteran had suffered a 
severe broken knee which required surgery and a year's 
convalescence; a total colon removal due to colitis; open 
heart surgery; two prostate cancer surgeries; disc removal 
from the spine; total knee replacement; surgery to place a 
stent in his heart; and surgery to insert a steel plate in 
his spine.  The VA examiner stated that he had reviewed Dr. 
M.C.'s report in which it was indicated that the veteran's 
hearing problem seemed to be much impaired and Dr. M.C. could 
not help but link his physical problems and his psychological 
problems together.  Dr. M.C. believed that "one must 
attribute his general difficulties as being dependent on his 
hearing loss and perhaps some other service-related 
difficulties that he may have acquired.  He felt that the 
depressive and anxious features at the present time were at 
least obliquely connected to his military service."

However, the VA examiner concluded that with a reasonable 
degree of psychological certainty, that the veteran's major 
depressive disorder was not related to his hearing loss.  In 
his explanation, the VA examiner stated that in terms of 
severity of illnesses, the veteran had experienced the 
aforementioned medical problems, other than hearing loss, 
which included a severe broken knee which required surgery 
and a year's convalescence; a total colon removal due to 
colitis; open heart surgery; two prostate cancer surgeries; 
disc removal from the spine; total knee replacement; surgery 
to place a stent in his heart; and surgery to insert a steel 
plate in his spine.  Those medical problems, in and of 
themselves, were all very severe illnesses which 
significantly impacted one's work functioning, particularly 
his work as a farmer or as a truck driver, as they interfered 
with physical abilities.  Also, being in tree maintenance, 
the veteran's problems with his back, knees, and cancer 
significantly interfered with the ability to perform those 
activities.  Drawing such a conclusion was noted to be common 
sense.  

Further, the VA examiner noted that in over the thousands of 
cases that he had seen for the Social Security Administration 
(SSA) and VA, his opinion was that the veteran's depression 
was not related to his hearing loss.  He opined that the 
major depressive disorder was related to the post-service 
conditions which were profound and severe.  The examiner 
stated that certainly two different clinicians could reach 
different opinions (as he had referenced Dr. M.C.'s report), 
but it was his opinion, based on the history and review of 
the record, that the record did not substantiate a nexus that 
linked the veteran's military service to his current 
depression or that the depression was secondary to the 
hearing loss, with a reasonable degree of psychological 
certainty.  

In February 2005, a VA ear opinion was obtained.  The claims 
file was reviewed.  It was noted that a 2004 magnetic 
resonance imaging (MRI) did not demonstrate any abnormalities 
or problems along the tract of the vestibular cochlear nerve.  
The veteran had long-standing complaints of difficulties with 
dizziness and sensations of being off balance and a feeling 
of fullness in his ears.  He also had hearing loss and 
tinnitus.  His audiogram findings were reviewed.  It was 
noted that the veteran's tympanograms were normal without any 
evidence of middle ear pathology.  A review of the complete 
record revealed no mention of the classical finding of 
Meniere's disease of fluctuating aural fullness corresponding 
with increasing tinnitus, changes in the degree of hearing 
acuity, and any correlation with episodes of worsening 
dizziness.  Also, there was no evidence of medical management 
of Meniere's disease in the record.  The examiner opined that 
it was less likely than not that the veteran's Meniere's 
disease was caused from military noise exposure.  The 
examiner explained that Meniere's disease was a complex 
problem with numerous possible presentations, classical 
symptoms consisting of fluctuating hearing loss associated 
with worsening episodes of vertigo, which did not seem to be 
the case here.  The other causes of vertigo and hearing loss 
were for the most part ruled out following the normal MRI 
scan.  In addition, the examiner noted that it was well 
documented in the ears, nose, and throat literature that 
Meniere's disease was an idiopathic condition and the cause 
was unknown.  The current theory suggested that the excess of 
endolymphatic fluid in the cochlea causes a leakage of fluid 
in the two otherwise separated compartments of the spiral of 
the cochlea, resulting in am imbalance of normal fluid shift 
resulting in hearing loss and dizziness.  However, regardless 
of the exact pathophysiology, the cause still remains 
unknown.  Multiple theories had been applied to the possible 
etiology of Meniere's disease including automobile accidents 
and head traumas, ear infections during use, exposure to 
herpes simplex virus, illicit or prescription drugs, etc., 
all of which had never been definitively proven.  

Therefore, it was the examiner's opinion that it was less 
likely than not that the military noise exposure had any part 
in the veteran's "presumptive" diagnosis of Meniere's 
disease.  

In July 2005 correspondence, Dr. M.C., stated that a result 
of the veteran's psychological evaluation along with other 
records, he was of the unquestionable professional opinion 
that his depressive and anxiety features were secondary to 
the service-related physical problems he had acquired.  It 
was noted that the veteran's high school and preservice 
vocational activities showed that he had no difficulty due to 
his emotions or behavior and he was popular and well-liked.  
His emotional difficulties should be considered as secondary 
to his physical problems and his total clinical picture was 
of course, service related.  

In February 2007, the VA examiner who rendered the February 
2005 ear medical opinion provided further clarification.  The 
claims file was reviewed.  The veteran's audiogram results 
were again reviewed.  The history was reiterated on the 
report, as was documented in February 2005.  The examiner 
indicated that a true diagnosis of Meniere's syndrome was not 
absolutely present in the veteran's case as he did not have 
the classical symptoms of fluctuating hearing loss.  Also, 
his complaints of feeling off balance were not the same as 
the true sensation of vertigo.  Certainly, he stated, a 
sensation of being off-balance could be caused from numerous 
sources including spinal disease, problems with weight 
bearing joints, or problems with vision.  The examiner stated 
that he could not say that the diagnosis was Meniere's 
disease.  The examiner indicated that it was less likely than 
not that the veteran's hearing loss aggravates the Meniere's 
disease, in the event that the veteran did have a proven 
diagnosis of Meniere's disease.  He indicated that the 
Meniere's disease would be the cause of the hearing loss (as 
opposed to the veteran's opposite claim) and hearing loss 
itself being present prior to the onset of Meniere's disease 
had never been shown to worsen or change the clinical 
progression of Meniere's disease.  The examiner indicated 
that the more likely situation was that the Meniere's disease 
(if proven) had gone without a diagnosis and was causing the 
hearing loss prior to the onset of dizziness.  Although this 
variant of Meniere's syndrome with pure hearing loss without 
the fluctuating tinnitus, ear fullness, and vertigo was rare, 
that was a possibility.  In conclusion, he opined that it was 
less likely than not that the veteran's service-connected 
hearing loss and tinnitus had any relation to the diagnosis 
of Meniere's disease, which, at this point was still not 
proven to the examiner based on the record.  


Meniere's syndrome 

The service medical records do not reflect any diagnosis of 
Meniere's disease.  The veteran was separated from service in 
April 1962.  The record substantiates inservice acoustic 
trauma as well as post-service noise exposure.

An initial diagnosis of Meniere's disease was made in June 
2004 by Dr. N.  This physician indicated that the Meniere's 
disease was likely noise induced and the result of acoustic 
trauma.  The veteran's inservice and post-service acoustic 
trauma was noted.  

However, thereafter, a VA examiner reviewed the claims file 
in February 2005.  This VA examiner essentially concluded 
that the veteran did not have Meniere's disease.  He referred 
to a negative MRI and also explained why the veteran did not 
demonstrate the usual clinical findings consistent with 
Meniere's disease.  He indicated that a review of the 
complete record revealed no mention of the classical finding 
of Meniere's disease of fluctuating aural fullness 
corresponding with increasing tinnitus, changes in the degree 
of hearing acuity, and any correlation with episodes of 
worsening dizziness.  The examiner discussed the classical 
findings which are typically seen with Meniere's disease.  He 
discussed the nature of Meniere's disease in detail.  Since 
the veteran's clinical picture was inconsistent with 
Meniere's disease, the examiner opined that it was less 
likely than not that the veteran's Meniere's disease was 
caused from military noise exposure.  In February 2007, the 
same examiner again reviewed the claims file to provide 
opinion provided further clarification.  The examiner again 
indicated that a true diagnosis of Meniere's syndrome was not 
absolutely present in the veteran's case as he did not have 
the classical symptoms of fluctuating hearing loss.  He 
explained how the veteran's complaints were not reflective of 
Meniere's disease.  The examiner indicated that it was less 
likely than not that the veteran's hearing loss aggravates 
the Meniere's disease, in the event that the veteran did have 
a proven diagnosis of Meniere's disease.  He provided the 
rationale for that opinion.  He also explained that if the 
veteran truly had Meniere's disease, the variant he possibly 
had, was more likely causing the hearing loss.  In 
conclusion, he opined that it was less likely than not that 
the veteran's service-connected hearing loss and tinnitus had 
any relation to the diagnosis of Meniere's disease, which, at 
this point was still not proven to the examiner based on the 
record.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that the VA examiner's opinion is more 
probative that the opinion of Dr. N.  It is more probative 
because the VA examiner reviewed the complete medical record 
and explained why the record was inconsistent with the 
clinical symptoms associated with Meniere's disease which 
were explained in detail.  The VA examiner referred to the 
MRI which showed no abnormalities or problems along the tract 
of the vestibular cochlear nerve.  The veteran's audiograms 
and tympanograms were considered by the VA examiner who 
explained that there was no evidence of middle ear pathology 
or fluctuating aural fullness corresponding with increasing 
tinnitus, changes in the degree of hearing acuity, and any 
correlation with episodes of worsening dizziness.  
Conversely, Dr. N., who noted the negative MRI, but made no 
further comment in that regard, only referred to the 
veteran's reported symptoms.  There was no comment or 
discussion of whether the veteran's clinical records were in 
fact consistent or inconsistent with such a diagnosis.  The 
private physician only noted that hearing loss was noted on 
previous audiograms.  Although the physician indicated that 
the diagnosis was consistent with the history and the 
examination, the history was provided by the veteran and was 
not a historical review of the actual records.  Further, the 
current examination of the ears revealed no abnormalities.  
The audiogram showed hearing loss, however, there was no 
discussion of how the audiogram itself was consistent or 
reflective of Meniere's disease.  

In sum, the VA examiner's opinion is based on a complete 
review of the record and was accompanied by a discussion and 
explanation of the record.  A review of the private medical 
report shows that the diagnosis was based on the veteran's 
current complaints and history of diagnosed hearing loss and 
tinnitus.  In sum, the VA medical opinion is more thorough 
and complete.  

The veteran is not competent to diagnose Meniere's syndrome.  
See Espiritu.  The private examiner is competent to made such 
a diagnosis; however, the probative value of his opinion is 
outweighed by the probative value of the VA examiner's 
opinion in which he concluded that the veteran does not have 
findings consistent with a true diagnosis of Meniere's 
syndrome.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The most probative medical evidence establishes that the 
veteran does not have Meniere's disease and even if there is 
any such presumptive diagnosis, it is unrelated to service.  

Further, although the veteran also claims that service 
connection is warranted on the basis that Meniere's disease 
is secondary to service-connected hearing loss and tinnitus, 
again, the most probative medical evidence establishes that 
the veteran does not have Meniere's disease and even if there 
is any such presumptive diagnosis, it is unrelated to 
service-connected hearing loss and tinnitus on the basis of 
causation or aggravation.  Rather, they would be due to the 
Meniere's disease.


Psychiatric Disorder

The service medical records show that the veteran was 
psychiatrically normal.  There were no complaints, findings, 
treatment, or diagnosis of a psychiatric disorder.  

The veteran has never been diagnosed as having a psychosis.  

In June 2004, over 4 decades after the veteran was separated 
from service, M.C. and B.B., Counseling Psychologists, 
initially diagnosed the veteran as having dysthymic disorder 
and anxiety disorder, not otherwise specified.  In February 
2005, a VA examiner opined that the veteran had major 
depressive disorder.  The Counseling Psychologists did not 
opine that there was any direct etiological relationship 
between a current diagnosis and service.  However, the VA 
examiner stated that, based on the history and review of the 
record, that there was no etiological nexus between current 
diagnosis and service.  

The Board attaches significant probative value to the VA 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  The veteran is not 
competent to opine that he has any psychiatric disorder which 
is etiologically related to service.  See Espiritu.  The VA 
examiner's opinion regarding a direct link to service is 
uncontradicted and consistent with the record which, as 
noted, was negative for any inservice psychiatric disease or 
injury.  As such, service connection on a direct basis is not 
warranted.  

With regard to secondary service connection, the private 
psychologists opined that the veteran's severe depression was 
an outgrowth of the hearing loss he developed as a result of 
working around loud Army vehicles in the motor pool during 
service.  However, as previously noted, a thorough rationale 
was not provided in the initial June 2004 opinion.  In July 
2005 correspondence, Dr. M.C., stated that a result of the 
veteran's psychological evaluation along with other records, 
he was of the unquestionable professional opinion that his 
depressive and anxiety features were secondary to the 
service-related physical problems he had acquired.  It was 
noted that the veteran's high school and preservice 
vocational activities showed that he had no difficulty due to 
his emotions or behavior and he was popular and well-liked.  
His emotional difficulties should be considered as secondary 
to his physical problems and his total clinical picture was 
of course, service related.  

A VA medical opinion is also of record and is based on a 
complete review of the claims file.  The VA examiner noted 
that the veteran had a history of significant medical 
problems, which were identified as a severe broken knee which 
required surgery and a year's convalescence; a total colon 
removal due to colitis; open heart surgery; two prostate 
cancer surgeries; disc removal from the spine; total knee 
replacement; surgery to place a stent in his heart; and 
surgery to insert a steel plate in his spine.  The VA 
examiner considered and addressed Dr. M.C.'s opinion.  
However, the VA examiner concluded that with a reasonable 
degree of psychological certainty, that the veteran's major 
depressive disorder was not related to his hearing loss.  In 
his explanation, the VA examiner stated that in terms of 
severity of illnesses, the veteran had experienced other 
significant medical problems, which, in and of themselves, 
were all very severe illnesses which significantly impacted 
the veteran's work functioning.  It was his opinion was that 
the veteran's depression was not related to his hearing loss.  
He opined that the major depressive disorder was related to 
the post-service conditions which were profound and severe.  
It was his opinion, based on the history and review of the 
record, that the record did not substantiate a nexus that 
linked the veteran's military service to his current 
depression or that the depression was secondary to the 
hearing loss, with a reasonable degree of psychological 
certainty.  

The Board finds that the VA examiner's opinion is more 
probative.  The counseling psychologist essentially initially 
indicated that the veteran's hearing loss caused current 
psychiatric problems.  Thereafter, in the second statement, 
Dr. M.C., indicated that current depressive and anxiety 
features are secondary to service-related physical problems.  
Those problems are not specified whatsoever.  Further, there 
is absolutely no discussion regarding the veteran's other 
severe nonservice-connected medical problems and their impact 
on the veteran's psychiatric state.  Dr. M.C. indicated that 
"his total clinical picture was of course, service 
related."  However, the greater myriad of the veteran's 
medical problems are not in fact service-connected.  Thus, 
those private opinions are incomplete, and not probative.  

Conversely, the VA examiner thoroughly reviewed the record 
and the veteran's medical history in detail.  He concluded 
that current psychiatric disability is due to the nonservice-
connected medical problems.  The rationale for that opinion 
was provided.  He opined that there was no etiological 
connection to hearing loss.  The Board finds that this 
medical opinion is probative as there was a thorough review 
of the record and supporting rationale was provided.  The 
Board further notes that there is no probative medical 
opinion establishing an etiological connection between 
current psychiatric disorder and tinnitus.  Accordingly, 
secondary service connection is not warranted for a 
psychiatric disorder, variously diagnosed as dysthymic 
disorder, anxiety disorder, and major depressive disorder.





Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for Meniere's syndrome to include as 
secondary to service-connected hearing loss and tinnitus is 
denied.  

Service connection for a psychiatric disorder to include as 
secondary to service-connected hearing loss and tinnitus is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


